Order denying defendant’s motion to dismiss the complaint affirmed, with ten dollars costs and disbursements. Since the question involved is important, and there appears to be some conflict of authority determinative of the precise point as to the Statute of Limitations, * we will, if the appellant so desires, allow the matter to go to the Court of Appeals upon proper application being made for such relief. Kelly, P. J., Manning and Kapper, JJ., concur; Jaycox and Young, JJ., dissent.

 gee Workmen’s Compensation Law of 1914, § 29, as amd. by Laws of 1917, chap. 705; now Workmen’s Compensation Law of 1922, § 29, as amd. by Laws of 1924, chap. 499; Code Civ. Proc. § 1902; now Decedent Estate Law, § 130, as added by Laws of 1920, chap. 919.— [Rep.